Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-15-00389-CV

                                   IN RE Eduardo LAGUERRE,
                          Ralina Cardona, Aureo Cardona and Ray Mancera

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: July 8, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 29, 2015, relators Eduardo LaGuerre, Ralina Cardona, Aureo Cardona and Ray

Mancera filed a petition for writ of mandamus complaining of the trial court’s orders denying a

special appearance and denying a request to dissolve an ex parte temporary restraining order. The

court has considered the relators’ petition for writ of mandamus and is of the opinion that relators

are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a).




1
 This proceeding arises out of Cause No. 2014-CI-11299, styled Elia Mendoza and Rosa Rosales, Individually and
as members of the League of United Latin American Citizens (LULAC) v. Eduardo LaGuerre, Magdalena Rivera,
Ralina Cardona, Baldomero Garza, Ray Mancera, Aureo Cardona and other un-named Defendants, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.
                                                                                  04-15-00389-CV


       Additionally, relators requested leave to file the petition for writ of mandamus. No leave

is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore,

relators’ request for leave to file is denied as moot.


                                                   PER CURIAM




                                                 -2-